FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD S. WINNOP,                               No. 10-36058

               Plaintiff - Appellant,            D.C. No. 3:09-cv-01321-KI

  v.
                                                 MEMORANDUM *
DESCHUTES COUNTY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Oregon state prisoner Richard S. Winnop appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth

Amendment violations in connection with a fall he sustained while in custody. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Barnett v. Centoni,

31 F.3d 813, 816 (9th Cir. 1994) (per curiam). We may affirm on any ground

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      Dismissal of Winnop’s claim against Deschutes County was proper because

Winnop failed to allege that his constitutional rights were violated pursuant to a

policy, practice, or custom of the County. See Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 694 (1978).

      Dismissal of Winnop’s claim against Sheriff Blanton was proper because

Winnop failed to allege facts demonstrating that Sheriff Blanton knew of but

disregarded an excessive risk to his safety. See Farmer v. Brennan, 511 U.S. 825,

837 (1994) (person can be liable for deliberate indifference only if he “knows of

and disregards an excessive risk to inmate health or safety”); Ortez v. Wash. Cnty.,

State of Or., 88 F.3d 804, 809 (9th Cir. 1996) (dismissal of claims proper where

plaintiff failed to allege “specific facts linking each defendant to a § 1983

violation”); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“A supervisor is

only liable for the constitutional violations of . . . subordinates if the supervisor

participated in or directed the violations, or knew of the violations and failed to act

to prevent them.”).


                                            2                                      10-36058
      The district court did not abuse its discretion in denying Winnop’s motion

for appointment of counsel because Winnop failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and requirement of “exceptional circumstances” for

appointment of counsel).

      The district court did not abuse its discretion in denying Winnop leave to file

a second amended complaint because the proposed amendment would have been

futile. See Gardner v. Martino, 563 F.3d 981, 990 (9th Cir. 2009) (reviewing for

an abuse of discretion and stating that “[a] district court does not err in denying

leave to amend where the amendment would be futile”).

      Winnop’s remaining contentions are unpersuasive.

      Winnop’s motion titled “Judicial Notice Pursuant to Federal Rules of

Evidence 201,” filed on December 16, 2010, is denied as unnecessary.

      AFFIRMED.




                                           3                                     10-36058